EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	The application has been amended as follows:
	Claim 1 has been amended as:
	A method of a User Equipment (UE) being configured for Discontinuous Reception (DRX) by a base station, the method comprising:
	receiving, from the base station, an indication for the UE to monitor a power saving signal in at least one monitoring occasion, wherein: 
 the power saving signal is indicative of whether or not to monitor Physical Downlink Control Channel (PDCCH) in one DRX ON duration; and
the at least one monitoring occasion is associated with a DRX ON duration and is within Active Time associated with the UE; 
	determining not to monitor the power saving signal in the at least one monitoring occasion based on the at least one monitoring occasion being within Active Time;
	after receiving the indication for the UE to monitor the power saving signal in the at least one monitoring occasion, at least one of not monitoring or skipping monitoring the power saving signal in the at least one monitoring occasion despite the UE being configured to monitor the power saving signal in the at least one monitoring occasion according to the indication from the base station; and
	monitoring PDCCH during the DRX ON duration associated with the at least one monitoring occasion in which the UE is configured to monitor the power saving signal according to the indication from the base station.

	Claim 6 has been amended as:
	The method of claim 1, wherein:
	

the monitoring PDCCH during the DRX ON durationis performed responsive to a determination that the at least one monitoring occasion associated with the DRX ON duration is within the Active Time.

	Claim 10 has been amended as follows:
	A method of a User Equipment (UE) being configured for Discontinuous Reception (DRX) by a base station, the method comprising:
	receiving, from the base station, an indication for the UE to monitor a power saving signal in at least one monitoring occasion, wherein: 
 the power saving signal is indicative of whether or not to monitor Physical Downlink Control Channel (PDCCH) in one DRX ON duration; and
the at least one monitoring occasion is associated with a DRX ON duration and is within Active Time associated with the UE; 
	determining not to monitor the power saving signal in the at least one monitoring occasion based on the at least one monitoring occasion being within Active Time;
	after receiving the indication for the UE to monitor the power saving signal in the at least one monitoring occasion, at least one of not monitoring or skipping monitoring the power saving signal in the at least one monitoring occasion in which the UE is configured to monitor the power saving signal according to the indication from the base station; and
	determining whether to monitor PDCCH during the DRX ON duration based on a configuration, from the base station, indicative of whether to wake up.

	Claim 16 has been amended as:
	A method of a base station, the method comprising:
	configuring a User Equipment (UE) for Discontinuous Reception (DRX);
	transmitting, to the UE, an indication for the UE to monitor a power saving signal in at least one monitoring occasion, wherein:
 the power saving signal is indicative of whether or not to monitor Physical Downlink Control Channel (PDCCH) in one DRX ON duration; and
the at least one monitoring occasion is associated with a Discontinuous Reception (DRX) ON duration associated with the UE and is within Active Time associated with the UE; and
	a determination to not monitor the power saving signal in the at least one monitoring occasion is based on the at least one monitoring occasion being within Active Time;
	scheduling, for the UE, Physical Downlink Control Channel (PDCCH) for the DRX ON duration.

3.	Authorization for this examiner’s amendment was given in an interview with attorney Ali Assar on 24 May 2022.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135. The examiner can normally be reached 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRENDA H. PHAM
Primary Examiner
Art Unit 2412



/BRENDA H PHAM/Primary Examiner, Art Unit 2412